        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Carol Bunker, as Trustee for the                  Case No. 20-cv-01456 SRN/LIB
next-of-kin of Stephanie Rose Bunker,

                         Plaintiff,

v.

Barb Fitzgerald, acting in her individual capacity
as a Beltrami County correctional officer; Jared
Davis, acting in his individual capacity as a Beltrami
County correctional officer; Katherine Dreher,
acting in her individual capacity as a Beltrami
County correctional officer; Crystal Pedersen,
acting in her individual capacity as medical staff in
the Beltrami County Jail; Geoffrey Keilwitz, acting
in his individual capacity as medical staff in the
Beltrami County Jail; Todd Leonard, MD, acting in
his individual and official capacity as the Medical
Director and Jail Physician at the Beltrami County
Jail and sole owner of MEnD Correctional Care,
PLLC; MEnD Correctional Care, PLLC; Phil
Hodapp, in his official capacity as Beltrami County
Sheriff; and Beltrami County,

                         Defendants.


     BELTRAMI COUNTY DEFENDANTS’ ANSWER TO COMPLAINT


      COME NOW Defendants Barb Fitzgerald, Jared Davis, Katherine Dreher,

Phil Hodapp and Beltrami County, for their Answer to Plaintiff’s Complaint, state

and allege as follows:
           CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 2 of 12




      1.      Unless hereafter admitted, qualified or otherwise answered, these

answering parties deny each and every thing, matter and particular alleged in

Plaintiff’s Complaint.

      2.      These answering parties specifically deny Plaintiff has stated a

cognizable claim for relief under 42 U.S.C. §§ 1983 or 1988 and, further, deny

Stephanie Bunker (“Bunker”) sustained any deprivation of rights under the

Eighth or Fourteenth Amendments or any other state or federal statutory or

constitutional injuries as alleged in Plaintiff’s Complaint.

      3.      These answering parties affirmatively allege at all times material

hereto, they were performing discretionary acts in the scope of their duties with

a good faith belief their conduct was lawful, constitutional, and proper.

      4.      These answering parties admit they were at all times material

hereto, acting in their official capacities as Beltrami County employees.

      5.      These answering parties affirmatively allege Plaintiff’s actions

asserted against them are official capacity actions only.

      6.      These answering parties affirmatively allege Plaintiff’s Complaint

fails to state a cause of action for claims upon which relief can be granted.

      7.      These answering parties affirmatively allege Plaintiff’s claims are

barred by the legal doctrines of qualified, statutory and official immunity.




                                          2
           CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 3 of 12




      8.       These answering parties specifically deny they were deliberately

indifferent to Bunker and deny violating her Eighth or Fourteenth Amendment

Rights or any other federal civil rights.

      9.       With respect to paragraphs 1 to 2, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      10.      With respect to paragraphs 3 to 4, these answering parties are

without sufficient information to admit or deny and, therefore, deny and put

Plaintiff to her strict burden of proof.

      11.      With respect to paragraph 5, these answering parties admit these

allegations.

      12.      With respect to paragraphs 6 to 7, these answering parties are

without sufficient information to admit or deny and, therefore, deny and put

Plaintiff to her strict burden of proof.

      13.      With respect to paragraphs 8 to 10, these answering parties admit

these allegations.

      14.      With respect to paragraphs 11 to 19, these answering parties submit

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, these answering parties are without sufficient information to

admit or deny and, therefore, deny and put Plaintiff to her strict burden of proof.


                                            3
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 4 of 12




      15.    With respect to paragraph 20, these answering parties admit

Beltrami County contracted with MEnD to provide health-care services but

submit the remaining allegations are unrelated to them, are irrelevant to the

specific claims alleged by Plaintiff against them, and no answer is required. To

the extent an answer is required, these answering parties are without sufficient

information to admit or deny and, therefore, deny and put Plaintiff to her strict

burden of proof.

      16.    With respect to paragraph 21, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      17.    With respect to paragraphs 22 to 23, these answering parties admit

these allegations.

      18.    With respect to paragraphs 24 to 43, these answering parties submit

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, these answering parties are without sufficient information to

admit or deny and, therefore, deny and put Plaintiff to her strict burden of proof.




                                          4
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 5 of 12




      19.    With respect to paragraphs 44 to 50, these answering parties admit

these allegations.

      20.    With respect to paragraph 51, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      21.    With respect to paragraphs 52 to 54, these answering parties admit

these allegations.

      22.    With respect to paragraphs 55 to 63, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      23.    With respect to paragraphs 64 to 68, these answering parties are

without sufficient information to admit or deny and, therefore, deny and put

Plaintiff to her strict burden of proof.

      24.    With respect to paragraphs 69 to 76, these answering parties admit

these allegations.

      25.    With respect to paragraph 77, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      26.    With respect to paragraphs 78 to 86, these answering parties admit

these allegations.


                                           5
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 6 of 12




      27.      With respect to paragraph 87, these answering parties admit Bunker

refused to change because she denied being suicidal.

      28.      With respect to paragraphs 88 to 89, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      29.      With respect to paragraph 90, these answering parties admit these

allegations.

      30.      With respect to paragraphs 91 to 93, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      31.      With respect to paragraphs 94 to 137, these answering parties submit

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, these answering parties are without sufficient information to

admit or deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      32.      With respect to paragraphs 138 to 141, these answering parties admit

these allegations.

      33.      With respect to paragraph 142, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      34.      With respect to paragraph 143, these answering parties admit these

allegations.




                                          6
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 7 of 12




      35.      With respect to paragraph 144, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      36.      With respect to paragraph 145, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      37.      With respect to paragraphs 146 to 147, these answering parties admit

these allegations.

      38.      With respect to paragraphs 148 to 163, and all other allegations in

the Complaint based upon jail videos, these answering parties admit to the

accuracy of the contents of the videos and submit the videos speak for

themselves, and specifically deny all allegations not supported by clear video

evidence and put Plaintiff to her strict burden of proof.

      39.      With respect to paragraphs 148 to 150, these answering parties admit

these allegations.

      40.      With respect to paragraph 151, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      41.      With respect to paragraph 152, these answering parties admit these

allegations.


                                           7
           CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 8 of 12




         42.   With respect to paragraph 153, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

         43.   With respect to paragraphs 154 to 165, these answering parties admit

these allegations.

         44.   With respect to paragraphs 166 to 169, these answering parties are

without sufficient information to admit or deny and, therefore, deny and put

Plaintiff to her strict burden of proof.

         45.   With respect to paragraphs 170 to 185, these answering parties

submit these allegations are unrelated to them, are irrelevant to the specific

claims alleged by Plaintiff against them, and no answer is required. To the extent

an answer is required, these answering parties are without sufficient information

to admit or deny and, therefore, deny and put Plaintiff to her strict burden of

proof.

         46.   With respect to paragraphs 186 to 188, these answering parties admit

these allegations.

         47.   With respect to paragraph 189, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.


                                           8
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 9 of 12




      48.    With respect to paragraph 190, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      49.    With respect to paragraphs 191 to 192, these answering parties admit

these allegations.

      50.    With respect to paragraph 193, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      51.    With respect to paragraph 194, these answering parties specifically

deny these allegations and put Plaintiff to her strict burden of proof.

      52.    With respect to paragraph 195, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by

Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      53.    With respect to paragraphs 196 to 199, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      54.    With respect to paragraph 200, these answering parties submit these

allegations are unrelated to them, are irrelevant to the specific claims alleged by


                                          9
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 10 of 12




Plaintiff against them, and no answer is required. To the extent an answer is

required, these answering parties are without sufficient information to admit or

deny and, therefore, deny and put Plaintiff to her strict burden of proof.

      55.    With respect to paragraphs 201 to 207, these answering parties

specifically deny these allegations and put Plaintiff to her strict burden of proof.

      56.    These answering parties deny the allegations in Count One of the

Complaint (paragraphs 208 to 216) and specifically deny violating Bunker’s

Eighth and Fourteenth Amendment rights, specifically deny Bunker exhibited

serious or life-threatening medical needs or a serious risk of suicide, specifically

deny acting with deliberate indifference, and submit the allegations regarding

Bunker’s medical needs are unrelated to these answering parties.

      57.    With respect to Counts Two, Three, Four, and Five of the Complaint

(paragraphs 217 to 251), these answering parties submit these claims and

allegations are unrelated to them and no answer is required.

      58.    These answering parties deny the allegations in Count Six of the

Complaint (paragraphs 252 to 258) and specifically deny deliberate indifference

to the rights of inmates through any custom, pattern or practice; and specifically

deny deliberate indifference can be or is supported by the contractual

relationship with the MEnD Defendants.




                                         10
        CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 11 of 12




      59.    These answering parties are without sufficient knowledge to form a

belief as to the truth of Plaintiff’s alleged damages and Prayer for Relief and,

therefore, deny the same and demand strict proof thereof.

      60.    These answering parties deny punitive damages are actionable or

available for this incident.

      61.    These answering parties admit generally federal questions should be

resolved in federal court; however, the incident involving Bunker did not rise to

the level of a constitutional deprivation and, therefore, these answering parties

deny jurisdiction of this Court.

      62.    These answering parties join in Plaintiff’s request for a jury trial.

      WHEREFORE, these answering parties pray Plaintiff takes nothing by this

claim for relief herein; that these answering parties be given judgment against

Plaintiff, dismissing Plaintiff’s cause of action with prejudice; that these

answering parties be given judgment for costs, disbursements and attorney’s fees

herein pursuant to 42 U.S.C. § 1988 and for such other relief as the Court may

deem just and equitable.




                                          11
       CASE 0:20-cv-01456-SRN-LIB Doc. 9 Filed 08/10/20 Page 12 of 12




                                         IVERSON REUVERS CONDON

Dated: August 10, 2020                   By s/ Jason M. Hiveley
                                            Jason M. Hiveley, #311546
                                            Stephanie A. Angolkar, #388336
                                         9321 Ensign Avenue South
                                         Bloomington, MN 55438
                                         (952) 548-7200
                                         jasonh@irc-law.com
                                         stephanie@irc-law.com

                                         Attorneys for Defendants Barb
                                         Fitzgerald, Jared Davis, Katherine
                                         Dreher, Phil Hodapp and Beltrami
                                         County




                                    12
